United States Department of Labor
Employees’ Compensation Appeals Board
)
)
K.M., Appellant
)
)
and
)
)
DEPARTMENT OF LABOR, ENERGY
)
EMPLOYEES OCCUPATIONAL ILLNESS
)
COMPENSATION PROGRAM, Denver, CO,
)
Employer
___________________________________________ )
Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 15-1660
Issued: September 16, 2016

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On August 3, 2015 appellant filed a timely appeal from the July 24, 2015 merit decision
of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of appellant’s claim.
ISSUE
The issue is whether appellant met her burden of proof to establish that she sustained an
injury in the performance of duty.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
This case has previously been before the Board.2 In a November 25, 2013 decision, the
Board affirmed on August 9, 2012 decision denying appellant’s claim. While appellant
established that she was exposed to insects or other biting pests on or around August 18, 2008,
there was insufficient medical evidence to establish that she sustained an injury as a result of the
accepted employment condition. In a November 18, 2014 decision, the Board affirmed a
May 29, 2014 decision, which denied modification of the August 9, 2012 decision of OWCP
denying appellant’s claim. The Board found that appellant failed to submit rationalized medical
evidence to establish an injury caused by the August 18, 2008 bug bite. The facts and history
contained in the prior appeal are incorporated herein by reference.
On March 28, 2015 appellant requested reconsideration and submitted new medical
evidence from her treating physician, Dr. James DeVito, a Board-certified dermatologist.
In a March 26, 2015 report, Dr. DeVito noted that on August 19, 2008 appellant was seen
for evaluation of bug bites. He related that she believed that she might have fleas or other
infestation. Appellant recalled having been bitten on her ankle at her workplace the day before.
Dr. DeVito advised that during the period August 4 to 18, 2008 she had sensations of insects
scurrying and biting on her body while she was in her cubicle at work. He related that on the
morning of August 18, 2008 appellant went to work as usual and “was only there for a short time
when the feeling that bugs were crawling all aver her body began yet again.” Dr. DeVito
indicated that appellant related that “she felt a bite on her left ankle and upon looking down saw
a red mark that looked as if something had bitten her.” He also noted that she indicated that she
showed the bite to her supervisor and filed a report. Dr. DeVito noted that afterwards, appellant
called his office to schedule an appointment but the earliest appointment was for the next day.
He indicated that, upon examining her left ankle, “she presented with an erythematous papule
consistent with an arthropod bite.” Dr. DeVito advised that although appellant complained there
was sensation of movement on her scalp and hair, no lesions were noted. He indicated that his
diagnosis at that time was infestation of mites/insects (arthropod assault). Dr. DeVito explained
that the objective findings supporting the diagnosis were his clinical expertise. He also found
that the history provided by appellant supported his diagnosis. An undated treatment from
Dr. DeVito reported that appellant’s chief complaint was having fleas.
By decision dated July 24, 2015, OWCP denied modification of its prior decision.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of establishing the essential
elements of his or her claim, including the fact that the individual is an “employee of the United
States” within the meaning of FECA, that the claim was timely filed within the applicable time
limitation period of FECA3 and that an injury was sustained in the performance of duty.4 These
2

Docket No. 13-0827 (issued November 25, 2013); Docket No. 14-1691 (issued November 18, 2014).

3

Joe D. Cameron, 41 ECAB 153 (1989).

4

James E. Chadden, Sr., 40 ECAB 312 (1988).

2

are the essential elements of each compensation claim, regardless of whether the claim is
predicated upon a traumatic injury or an occupational disease.5
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it must first be determined whether a “fact of injury” has been established.
First, the employee must submit sufficient evidence to establish that she actually experienced the
employment incident at the time, place, and in the manner alleged.6 Second, the employee must
submit sufficient evidence, generally only in the form of medical evidence, to establish that the
employment incident caused a personal injury.7
Rationalized medical opinion evidence is generally required to establish causal
relationship. The opinion of the physician must be based on a complete factual and medical
background, must be one of reasonable medical certainty, and must be supported by medical
rationale explaining the nature of the relationship between the diagnosed condition and the
specific employment factors identified by the claimant.8
ANALYSIS
Appellant has established that on August 18, 2008 she was bitten by an insect or other
biting pest. However, the medical evidence provided by appellant is insufficient to establish that
she sustained an injury as a result of the accepted August 18, 2008 incident.
Appellant provided the March 26, 2015 report from Dr. DeVito in which he noted that on
August 19, 2008 she was seen for evaluation of bug bites. She believed that she might have fleas
or other infestation and recalled having been bitten on her ankle at her workplace the day before.
From August 4 to 18, 2008, appellant had sensations of bugs scurrying and biting on her body
while she was at work. Dr. DeVito related that on August 18, 2008 appellant was at work for a
short time when she felt “that bugs were crawling all over her body began yet again.” Appellant
related that something had bitten her leg. Dr. DeVito noted seeing her the next day where “she
presented with an erythematous papule consistent with an arthropod bite” on her left ankle.
Although appellant complained of a sensation of movement on her scalp and hair, no lesions
were noted. Dr. DeVito diagnosed infestation of mites/insects (arthropod assault). He explained
that the objective findings supporting the diagnosis were his clinical expertise, and that of the
history given by the patient.
The Board finds that Dr. DeVito did not sufficiently address how the employment
exposure caused a particular diagnosed condition. Dr. DeVito noted an erythematous papule on
her left leg consistent with an arthropod bite but did not adequately explain a medical condition
due to the bug bite. As such, he did not provide a clear and firm diagnosis of a medical
condition.
5

Delores C. Ellyett, 41 ECAB 992 (1990).

6

John J. Carlone, 41 ECAB 354 (1989).

7

Id.

8

I.J., 59 ECAB 408 (2008); Victor J. Woodhams, 41 ECAB 345 (1989).

3

Furthermore, while OWCP procedures recognize that, with certain “clear-cut” traumatic
injuries, such as a fall from a ladder resulting in a broken leg, the record may require only an
affirmative statement by a physician to establish causal relationship; this was not such a situation
as the employing establishment controverted the claim.9
Based on the foregoing, the Board finds that appellant has failed to establish an injury
caused by the August 18, 2008 incident.
Appellant may submit evidence or argument with a written request for reconsideration
within one year of this merit decision pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R. §§ 10.605
through 10.607.
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish an injury in
the performance of duty.
ORDER
IT IS HEREBY ORDERED THAT the July 24, 2015 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: September 16, 2016
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

9

See Federal (FECA) Procedure Manual, Part 2 -- Claims, Causal Relationship, Chapter 2.805.3 (January 2013).

4

